DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/18/2022 has been entered.
This office Action is in response to the RCE filed on 07/18/2022. As per instant Amendment, claims 1, 8 and 15 have been amended. Claim 19 have been cancelled without prejudice; Claims 1, 8 and 15 are independent Claims; Claims 1-18 and 20 have been examined and are pending. This Office Action is made Non-Final.
Response to Arguments
Applicants’ arguments with respect to claims 1-18 and 20 have been considered but are moot in view of the new ground(s) of rejection.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (“Edwards,” US 10412080, published on 09/10/2019) and in view of Bovalino et al. (“Bovalino,” US 20200044849, filed on 07/31/2018)


Regarding Claim 1;
	
Edwards discloses a method for authenticating a voice-activated device using an application server that supports an application on a user device, comprising (Col 1, lines, 23-26; the one or more processors may process the session initiation request and the authentication request to authenticate the user device, the monitoring device, or a user of the user device; Col 3, lines 23-31; the monitoring device include a microphone, a camera and/or the like for providing hands-free assistance to a user. For example, the monitoring device may be a smart, always-on monitoring device, such as an Amazon Echo, a Google Home, an Apple HomePod, and/or the like, that performs an action and/or provides information to a user upon detecting an audible command): 
receiving, at the application server, a request from the user device to authenticate the voice-activated device (col 4, lines 41-43; fig. 1B; the user device generate and send a session initiation request to the server device; Col 5, lines 51-52; the server device authenticate the user device, the monitoring device); 
providing a first temporary key from the application server to the user device (Col 8, lines 42-58; fig. 1C; the server device generate and send the message to the user device [] the message [according to claim 3; the first temporary key based on listening to noise emitted] include media data, such that the user device emits one or more sounds [] and/or the like upon receiving and processing the media data);

providing a second temporary key to the voice-activated device (Col 10, lines 19-21; fig. 1D; the server device generating and sending the message to the monitoring device; Col 8, lines 55-58; the message [according to claim 14; the second temporary key on a display] include media data, such that displays one or more images and/or one or more videos, and/or the like upon receiving and processing the media data);
receiving the second temporary key at the application server from the user device (Col 10, lines 5-7; fig. 1D; the server device receive and process the message sent by the user device);
determining that the first and second temporary keys are each valid (Col 9, lines 21-26; the server device determine that the information concerning the one or more sounds emitted by the user device (that was captured by the monitoring device) matches and/or is consistent with the media data the server device sent to the user device; Col 10, lines 11-14; the server device determine that the input response matches and/or is consistent with the instruction the server device sent to the monitoring device); and
authenticating the voice-activated device (Col 10, lines 33-40; the server device create a session token [] based on authenticating the user device, the monitoring device, and/or the user of the user device).  
  Edwards disclose providing a second temporary key to the voice-activated device as recited above, but do not explicitly disclose based on receiving the first temporary key at the application server from the voice- activated device, providing a second temporary key to the voice-activated device.
However, in an analogous art, Bovalino discloses authentication for electronic devices system/method that includes:
based on receiving the first temporary key at the application server from the voice- activated device, providing a second temporary key to the voice-activated device (Bovalino: par 0074; figs 7A and 7B; grantor device can generate an send the request to authentication server. The authentication request can include the token pair; par 0079; authentication server can generate a new token [] authentication server can send an authorization message to grantor device [] the authorization message include the new token or a new token pair that includes the tokens).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bovalino with the method/system of Edwards to include based on receiving the first temporary key at the application server from the voice- activated device, providing a second temporary key to the voice-activated device. One would have been motivated to provide a new token pair to the endpoint device and advance the token states along the normal sequence. When the endpoint device confirms receipt of the new token pair (Bovalino: abstract).

Regarding Claim 3; 
The combination of Edwards and Bovalino disclose the method of claim 1, 
Edwards further discloses wherein the voice-activated device receives the first temporary key based on listening to noise emitted from the user device (Edwards: Col 8, lines 60-63; fig. 1c; the monitoring device capture the audible response [] the one or more sounds emitted by the user device). 

Regarding Claim 6; 
The combination of Edwards and Bovalino disclose the method of claim 1,
Edwards further discloses wherein a verbal request for enterprise content, spoken to the voice-activated device, causes the voice-activated device to listen for the first temporary key (Edwards: Col 3, lines 23-31; the monitoring device include a microphone, a camera and/or the like for providing hands-free assistance to a user [] performs an action and/or provides information to a user upon detecting an audible command; Col 8, lines 60-63; the monitoring device capture the audible response [] the one or more sounds emitted by the user device).
  
Regarding Claim 7; 
The combination of Edwards and Bovalino disclose the method of claim 1, 
Bovalino further discloses wherein at least one of the first and second temporary keys is communicated between the voice-activated device and the user device in an encrypted form using a wireless communication protocol (Bovalino: par 0023; grantor device can be any electronic device; par 0073; endpoint device can send an authentication message to grantor device. The authentication message can include stored token pair; par 0124; the tokens as a single "token blob" that contains the two tokens. The token blob can also contain other information such as a timestamp, an identifier of the entity that created the token blob, or the like. The token blob can be encrypted by authentication server).
One would have been motivated to provide a new token pair to the endpoint device and advance the token states along the normal sequence. When the endpoint device confirms receipt of the new token pair (Bovalino: abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 10412080) and in view of Bovalino et al. (US 20200044849) and further in view of Lee et al. (“Lee,” US 20100183150, published on 07/22/2010)

Regarding Claim 2;
The combination of Edwards and Bovalino disclose the method of claim 1, 
Bovalino further discloses wherein providing the first temporary key to the user device comprises providing a pre-shared key to the user device (Bovalino: par 0059; fig. 6A; endpoint device can receive the initial token pair; par 0027; it is necessary to provision the endpoint device with an initial token pair that has a valid state in token state table).
One would have been motivated to provide a new token pair to the endpoint device and advance the token states along the normal sequence. When the endpoint device confirms receipt of the new token pair (Bovalino: abstract).
The combination of Edwards and Bovalino disclose all the limitations as recited above, but do not explicitly disclose the user device generating the first temporary key by hashing the pre-shared key with a hash function based on a timestamp.  
However, in an analogous art, Lee discloses message communication system/method that includes: 
the user device generating the first temporary key by hashing the pre-shared key with a hash function based on a timestamp (Lee: par 0027; the session key generated by hashing the group key and a value in which a timestamp and a sequence number are combined).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the method/system of Edwards and Bovalino to include the user device generating the first temporary key by hashing the pre-shared key with a hash function based on a timestamp. One would have been motivated to  shared key management method in which when an RTU or a SUB-MTU is added or deleted, a tree structure of a corresponding group key is changed, and a shared key of the changed tree structure is updated (Lee: par 0005).
  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 10412080) and in view of Bovalino et al. (US 20200044849) and further in view of LEE et al. (“LEE,” US 20190334955, filed on 07/05/2019)



Regarding Claim 4; 
The combination of Edwards and Bovalino disclose the method of claim 1; 
Bovalino further discloses associating the first temporary key and a device ID of the voice- activated device (Bovalino: par 0073; fig. 7A; endpoint device send an authentication message to grantor device. The authentication message can include stored token pair; par 0074; grantor device can generate an authentication request for endpoint device and send the request to authentication server. The authentication request can include the token pair received from endpoint device. Other information can also be included, e.g., any device-identifying information that grantor device has obtained from endpoint device and/or identifying information for grantor device); and associating the second temporary key with the with the device ID (Bovalino: par 0082; fig. 7B; endpoint device send a confirmation message. The confirmation message indicates that the new token; par 0072; Establishing communication include exchanging identifying information about the two devices and information about a desired interoperation).
One would have been motivated to provide a new token pair to the endpoint device and advance the token states along the normal sequence. When the endpoint device confirms receipt of the new token pair (Bovalino: abstract).
Edwards and Bovalino disclose all the limitations as recited above, but do not explicitly disclose the first temporary key with a session ID; wherein receiving the second temporary key further includes receiving the session ID from the user device, and wherein determining that the first and second temporary keys are each valid comprises determining that the first and second temporary keys are associated with the same session ID and device ID.  
However, in an analogous art, LEE discloses transmitting content system/method that includes:
the first temporary key with a session ID (LEE: par 0102; compare a session key contained in the second session information with a session key contained in the first session information); wherein receiving the second temporary key further includes receiving the session ID from the user device (LEE: par 0012; the session information may contain at least one of a port number, IP address information [] and the session identification information may be a session key or identification information of the terminal device; par 0013; the registering the second session information may include comparing the session identification information contained in the second session information received from the terminal device through the second session with the session identification information contained in the first session information transmitted through the first session); wherein determining that the first and second temporary keys are each valid comprises determining that the first and second temporary keys are associated with the same session ID and device ID (LEE: par 0102; compare a session key contained in the second session information with a session key contained in the first session information. Then, if two session keys are identical with each other, the content providing device may register the second session information necessary for data transmission with the terminal device in the second communication scheme).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of LEE with the method/system of Edwards and Bovalino to include the user device generating the first temporary key by hashing the pre-shared key with a hash function based on a timestamp. One would have been motivated to transmit and receiving a session key and UDP port information for transmitting the content using a UDP method through a TCP session, generating a UDP session between a terminal device and a content providing device, and providing the streaming content requested from the terminal device through the generated UDP session (LEE: abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 10412080) and in view of Bovalino et al. (US 20200044849) and further in view of KUMAR et al. (“KUMAR,” US 20190058586, published on 02/21/2019)

Regarding Claim 5; 
The combination of Edwards and Bovalino disclose the method of claim 1,
Edwards discloses wherein the voice-activated device and the user device communicate the first and second temporary keys between one another using sound communication (Edwards: Col 8, lines 60-63; figs. 1c and 1d; the monitoring device capture the audible response [] the one or more sounds emitted by the user device; Col 9, lines 55-60; the monitoring device receive and process the message, which causes the monitoring device to emit the message [] and/or the like via a speaker of the monitoring device).
Edwards and Bovalino disclose communicate the first and second temporary keys between one another using sound communication as recited above, but do not explicitly disclose using ultrasound communication.
However, in an analogous art, KUMAR discloses an IoT network system/method that includes:
using ultrasound communication (KUMAR: par 0047; receiving the user voice data and generates a decryption using the same user voice data. The target IoT device can receive encrypted configuration messages via wireless communication such as ultrasound from the electronic device; par 0051; the electronic device can communicate through ultrasound-based communication).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of KUMAR with the method/system of Edwards and Bovalino to include using ultrasound communication. One would have been motivated to a communicator configured to receive, from an electronic device, an encrypted auto-onboard configuration data associated with the IoT network, a sensor configured to detect a user command, and at least one processor configured to generate a decryption key based on features extracted from the user command (KUMAR: abstract).



Claims 8, 10, 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (“Edwards,” US 10412080, published on 09/10/2019) and in view of KUMAR et al. (“KUMAR,” US 20190058586, published on 02/21/2019)

Regarding claim 8;
Edwards discloses a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for authenticating a voice-activated device using an application server that supports an application on a user device, the stages comprising (Col 1, lines, 23-26; fig. 3; the one or more processors may process the session initiation request and the authentication request to authenticate the user device, the monitoring device, or a user of the user device; Col 3, lines 23-31; the monitoring device include a microphone, a camera and/or the like for providing hands-free assistance to a user. For example, the monitoring device may be a smart, always-on monitoring device, such as an Amazon Echo, a Google Home, an Apple HomePod, and/or the like, that performs an action and/or provides information to a user upon detecting an audible command): 
receiving, at the application server, a request from the user device to authenticate the voice-activated device (col 4, lines 41-43; fig. 1B; the user device generate and send a session initiation request to the server device; Col 5, lines 51-52; the server device authenticate the user device, the monitoring device); 
providing a first temporary key from the application server to the user device (Col 8, lines 42-58; fig. 1C; the server device generate and send the message to the user device [] the message [according to claim 3; the first temporary key based on listening to noise emitted] include media data, such that the user device emits one or more sounds [] and/or the like upon receiving and processing the media data);
receiving the first temporary key at the application server from the voice-activated device (Col 8, line 60-col 9, line 4; fig. 1C; the monitoring device send, to the server device, information concerning the audible response; Col 9, lines 12-14; the server device receive and process the message sent by the monitoring device);
providing a second temporary key to the voice-activated device (Col 10, lines 19-21; fig. 1D; the server device generating and sending the message to the monitoring device; Col 8, lines 55-58; the message [according to claim 14; the second temporary key on a display] include media data, such that displays one or more images and/or one or more videos, and/or the like upon receiving and processing the media data);
receiving the second temporary key at the application server from the user device (Col 10, lines 5-7; fig. 1D; the server device receive and process the message sent by the user device);
determining that the first and second temporary keys are each valid (Col 9, lines 21-26; the server device determine that the information concerning the one or more sounds emitted by the user device (that was captured by the monitoring device) matches and/or is consistent with the media data the server device sent to the user device; Col 10, lines 11-14; the server device determine that the input response matches and/or is consistent with the instruction the server device sent to the monitoring device); and
authenticating the voice-activated device (Col 10, lines 33-40; the server device create a session token [] based on authenticating the user device, the monitoring device, and/or the user of the user device),
wherein the voice-activated device and the user device communicate the first and second temporary keys between one another using sound communication (Edwards: Col 8, lines 42-63; figs. 1c and 1d; the server device generate and send the message to the user device [] the message include media data, such that the user device emits one or more sounds, displays one or more images and/or one or more videos [] the monitoring device capture the audible response [] the one or more sounds emitted by the user device; Col 9, lines 55-60; the monitoring device receive and process the message, which causes the monitoring device to emit the message [] and/or the like via a speaker of the monitoring device).
 Edwards discloses wherein the voice-activated device and the user device communicate the first and second temporary keys between one another using sound communication as recited above, but do not explicitly disclose using ultrasound communication.
However, in an analogous art, KUMAR discloses an IoT network system/method that includes:
using ultrasound communication (KUMAR: par 0047; receiving the user voice data and generates a decryption using the same user voice data. The target IoT device can receive encrypted configuration messages via wireless communication such as ultrasound from the electronic device; par 0051; the electronic device can communicate through ultrasound-based communication).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of KUMAR with the method/system of Edwards to include using ultrasound communication. One would have been motivated to a communicator configured to receive, from an electronic device, an encrypted auto-onboard configuration data associated with the IoT network, a sensor configured to detect a user command, and at least one processor configured to generate a decryption key based on features extracted from the user command (KUMAR: abstract).

Regarding Claim 10; 
The combination of  Edwards and KUMAR disclose the non-transitory, computer-readable medium of claim 8, 
Edwards further discloses wherein the voice- activated device receives the first temporary key based on listening to noise emitted from the user device (Edwards: Col 8, lines 60-63; fig. 1c; the monitoring device capture the audible response [] the one or more sounds emitted by the user device). 
  
Regarding Claim 12;
The combination of  Edwards and KUMAR disclose the non-transitory, computer-readable medium of claim 8, 
Edwards discloses wherein the voice- activated device and the user device communicate the first and second temporary keys between one another using sound communication (Edwards: Col 8, lines 60-63; figs. 1c and 1d; the monitoring device capture the audible response [] the one or more sounds emitted by the user device; Col 9, lines 55-60; the monitoring device receive and process the message, which causes the monitoring device to emit the message [] and/or the like via a speaker of the monitoring device).
KUMAR further discloses using ultrasound communication (KUMAR: par 0047; receiving the user voice data and generates a decryption using the same user voice data. The target IoT device can receive encrypted configuration messages via wireless communication such as ultrasound from the electronic device; par 0051; the electronic device can communicate through ultrasound-based communication).
One would have been motivated to a communicator configured to receive, from an electronic device, an encrypted auto-onboard configuration data associated with the IoT network, a sensor configured to detect a user command, and at least one processor configured to generate a decryption key based on features extracted from the user command (KUMAR: abstract).

Regarding Claim 13; 
The combination of  Edwards and KUMAR disclose the non-transitory, computer-readable medium of claim 8, 
Edwards further discloses wherein a verbal request for enterprise content, spoken to the voice-activated device, causes the voice-activated device to listen for the first temporary key (Edwards: Col 3, lines 23-31; the monitoring device include a microphone, a camera and/or the like for providing hands-free assistance to a user [] performs an action and/or provides information to a user upon detecting an audible command; Col 8, lines 60-63; the monitoring device capture the audible response [] the one or more sounds emitted by the user device).

Regarding Claim 14;
The combination of  Edwards and KUMAR disclose the non-transitory, computer-readable medium of claim 8, 
Edwards further discloses wherein the voice- activated device displays second temporary key on a display and the user device receives the second temporary key by using a camera functionality (Edwards: Col 8, lines 60-65; fig. 1C; the monitoring device capture the audible response, the facial gesture response, the hand gesture response [] the one or more images and/or the one or more videos displayed by the user device). 

Regarding Claim 15;
This Claim recites a system that perform the same steps as the non-transitory, computer-readable medium of Claim 8, and has limitations that are similar to Claim 8, thus are rejected with the same rationale applied against claim 8.  
Regarding Claim 17;
This Claim recites a system that perform the same steps as the non-transitory, computer-readable medium of Claim 10, and has limitations that are similar to Claim 10, thus are rejected with the same rationale applied against claim 10.  

Regarding Claim 20;
This Claim recites a system that perform the same steps as the non-transitory, computer-readable medium of Claim 13, and has limitations that are similar to Claim 13, thus are rejected with the same rationale applied against claim 13.  

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being patentable over Edwards et al. (US 10412080) and in view of KUMAR et al. (US 20190058586) and further in view of Lee et al. (“Lee,” US 20100183150, published on 07/22/2010)


Regarding claim 9;
The combination of  Edwards and KUMAR disclose the non-transitory, computer-readable medium of claim 8, 
The combination of  Edwards and KUMAR disclose all the limitations as recited above, but do not explicitly disclose wherein providing the first temporary key to the user device comprises providing a pre-shared key to the user device, the user device generating the first temporary key by hashing the pre-shared key with a hash function based on a timestamp.
However, in an analogous art, Lee discloses message communication system/method that includes: 
wherein providing the first temporary key to the user device comprises providing a pre-shared key to the user device, the user device generating the first temporary key by hashing the pre-shared key with a hash function based on a timestamp (Lee: par 0057; generating a group key in a tree structure, wherein a shared key of each node of the group key is generated by hashing shared keys; par 0027; the session key generated by hashing the group key and a value in which a timestamp and a sequence number are combined).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the method/system of Edwards and KUMAR to include the user device generating the first temporary key by hashing the pre-shared key with a hash function based on a timestamp. One would have been motivated to  shared key management method in which when an RTU or a SUB-MTU is added or deleted, a tree structure of a corresponding group key is changed, and a shared key of the changed tree structure is updated (Lee: par 0005).

Regarding Claim 16;
This Claim recites a system that perform the same steps as the non-transitory, computer-readable medium of Claim 9, and has limitations that are similar to Claim 9, thus are rejected with the same rationale applied against claim 9.  
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being patentable over Edwards et al. (US 10412080) and in view of KUMAR et al. (US 20190058586,) and further in view of LEE et al. (“LEE,” US 20190334955, filed on 07/05/2019)

Regarding Claim 11;
The combination of  Edwards and KUMAR disclose the non-transitory, computer-readable medium of claim 8, the stages further comprising:
The combination of  Edwards and KUMAR disclose all the limitations as recited above, but do not explicitly disclose associating the first temporary key with a session ID and a device ID of the voice- activated device; and associating the second temporary key with the device ID, wherein receiving the second temporary key further includes receiving the session ID from the user device, and wherein determining that the first and second temporary keys are each valid comprises determining that the first and second temporary keys are associated with the same session ID and device ID.  
However, in an analogous art, LEE discloses transmitting content system/method that includes:
associating the first temporary key with a session ID and a device ID of the voice- activated device(LEE: par 0102; compare a session key contained in the second session information with a session key contained in the first session information; par 0012; the session information contain at least one of a port number, IP address information); and associating the second temporary key with the device ID (LEE: par 0012; the session information may contain at least one of a port number, IP address information [] and the session identification information may be a session key or identification information of the terminal device; par 0013; the registering the second session information may include comparing the session identification information contained in the second session information received from the terminal device through the second session with the session identification information contained in the first session information transmitted through the first session), wherein receiving the second temporary key further includes receiving the session ID from the user device (LEE: par 0012; the session information may contain at least one of a port number, IP address information [] and the session identification information may be a session key or identification information of the terminal device; par 0013; the registering the second session information may include comparing the session identification information contained in the second session information received from the terminal device through the second session with the session identification information contained in the first session information transmitted through the first session), and wherein determining that the first and second temporary keys are each valid comprises determining that the first and second temporary keys are associated with the same session ID and device ID (LEE: par 0102; compare a session key contained in the second session information with a session key contained in the first session information. Then, if two session keys are identical with each other, the content providing device may register the second session information necessary for data transmission with the terminal device in the second communication scheme). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of LEE with the method/system of Edwards and KUMAR to include associating the first temporary key with a session ID and a device ID of the voice- activated device; and associating the second temporary key with the device ID, wherein receiving the second temporary key further includes receiving the session ID from the user device, and wherein determining that the first and second temporary keys are each valid comprises determining that the first and second temporary keys are associated with the same session ID and device ID. One would have been motivated to transmit and receiving a session key and UDP port information for transmitting the content using a UDP method through a TCP session, generating a UDP session between a terminal device and a content providing device, and providing the streaming content requested from the terminal device through the generated UDP session (LEE: abstract).


Regarding Claim 18;
This Claim recites a system that perform the same steps as the non-transitory, computer-readable medium of Claim 11, and has limitations that are similar to Claim 11, thus are rejected with the same rationale applied against claim 11.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W./Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439